Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “in a plane perpendicular to a channel length direction, the channel formation region is entirely surrounded along all sides by the gate electrode, wherein, in a plan plane view, a bottom surface of the gate electrode protrudes from a top surface of the gate electrode in all directions, wherein, in a plan view, the gate electrode does not overlap with any of the source electrode and the drain electrode” as recited in claim 1,
the channel formation region is entirely surrounded along all sides by the gate electrode, wherein the gate electrode comprises a first conductive layer below the oxide semiconductor layer and a second conductive layer over the oxide semiconductor layer, wherein, in a plan view, the first conductive layer protrudes from the second conductive layer in all directions, wherein, in a plan view, the gate electrode does not overlap with any of the source electrode and the drain electrode” as recited in claim 8, and
“wherein the second conductor is over and in contact with the first conductor, wherein, in a plan view, the first conductor and the third conductor do not overlap, wherein, in a plan view, the second conductor and the third conductor do not overlap” as recited in claim 15.
FIG. 4A of Sasagawa (PG Pub. No. US 2015/0171222 A1) shows a gate electrode layer 170 and a conductive layer 172 (collectively equated with the recited “gate electrode”), a source electrode layer 140, and a drain electrode layer 150. However, FIG. 4A of Sasagawa depicts that the gate electrode layer 170 and the conductive layer 172 (the recited “gate electrode”) overlap with the source electrode layer 140 and the drain electrode layer 150. Accordingly, Sasagawa does not describe or suggest the features of the gate electrode does not overlap with any of the source electrode and the drain electrode in a plan view, as required by independent claims 1, 8 and 15.
In light of these limitations in the claims (see Applicant’s figs. 9A-9C, 10A-10C, and 21A-21C and related text), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894